Citation Nr: 0328765	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left foot disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left greater trochanter bursitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right greater trochanter bursitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 2001 and 
July 2002 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In the 
October 2001 rating decision, the RO granted service 
connection for a left foot disability with an evaluation of 
10 percent effective August 4, 1999.  The veteran filed a 
timely notice of disagreement (NOD).  A statement of the case 
(SOC), which continued the 010 percent evaluation, was issued 
in July 2002.  The veteran subsequently perfected an appeal 
as to that issue.  

In the July 2002 rating decision the RO granted service 
connection for left and right greater trochanter bursitis, 
and assigned each disability a 10 percent evaluation 
effective from February 28, 2002.  The veteran's 
representative, in a February 2003 letter to the RO, 
requested increased disability evaluations for the veteran's 
service-connected left and right greater trochanter bursitis.  
The Board has construed the representative's letter as an NOD 
as to the 10 percent evaluations assigned in the July 2002 
rating decision.  The veteran has not been issued an SOC on 
those issues.  Where an SOC has not been provided following 
the timely filing of an NOD, a remand to the RO is required.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  These issues 
are further addressed in the remand portion of this decision.

In this case, the veteran has disputed the assignment of 
initial evaluations, therefore, the issues in this decision, 
have been re-characterized in order to comply with the 
decision of the United States Court of Appeals for Veteran 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, the Board notes that, in correspondence dated in 
February 2003, the veteran's representative requested that 
claims of entitlement to evaluations in excess of 10 percent 
for post-operative status excision of a bucket handle tear of 
the left knee, with mild instability and traumatic arthritis 
of the left knee, and an initial evaluation in excess of 10 
percent for a right knee disability, secondary to a service-
connected left knee disability, be addressed.  He also 
submitted additional evidence in support of the claims.  
Thus, these matters are referred to the RO for appropriate 
action.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Furthermore, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans, supra at 1348 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in section 
3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this case, with regard to the issue of entitlement to an 
initial evaluation in excess of 10 percent for a left foot 
disability, the RO has considered whether any additional 
notification or development action was required under the 
VCAA, and informed the veteran in a June 2002 letter.  The 
letter informed the veteran of what evidence or information 
had been received, VA's responsibility for obtaining 
additional evidence, and how the veteran could help VA with 
his claim.  The letter also requested that he submit any 
additional information or evidence within 30 days of the date 
of the letter.  As noted above, the Court has held that the 
30-day period provided to respond to a VCAA notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, this case is remanded for 
the RO to inform the veteran that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Moreover, with regard to the issues of entitlement to initial 
evaluations in excess of 10 percent for left and right 
greater trochanter bursitis, the record reflects that the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA; nor does the 
record reflect that the RO issued an evidence development 
letter consistent with the notice requirements of the VCAA.  
The Court has indicated that 38 U.S.C.A. § 5103(a), as 
amended by the VCAA, requires the RO to inform a claimant as 
to which evidence VA will provide and which evidence the 
claimant is to provide, and requires remand where the RO 
failed to do so before transferring the case to the Board.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of recent decisions.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify any VCAA notice documents in the 
file which comply with Quartuccio).  

In addition, as noted above, the Board construes a February 
2003 letter from the veteran's representative to be a notice 
of disagreement with the July 2002 rating decision wherein 10 
percent disability evaluations were assigned for left and 
right greater trochanter bursitis.  See Gallegos v. Gober, 14 
Vet. App. 50 (2000).  An SOC has not been issued with regard 
to these matters.  Where an SOC has not been provided 
following the timely filing of an NOD, a remand, not a 
referral to the RO is required by Court precedent.  Manlincon 
v. West, supra.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio and Paralyzed 
Veterans of America, supra, as applicable to 
each issue.  

2.  The RO should provide the veteran a 
statement of the case on the issues of 
entitlement to initial evaluations in 
excess of 10 percent for left and right 
greater trochanter bursitis.  The veteran 
should be provided all appropriate laws 
and regulations pertinent to these 
issues, and apprised of his appellate 
rights and responsibilities regarding 
perfecting an appeal. 

3.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed, consistent 
with pertinent judicial precedents and 
legislative enactments.

4.  Thereafter, the RO should 
readjudicate the appellant's claim of 
entitlement to an initial evaluation in 
excess of 10 percent for a left foot 
disability.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the August 
2003 SOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


